Judgment unanimously modified, on the law and the facts, to the extent of (a) increasing the amount set forth in the second decretal paragraph for support and maintenance to $350 per week, (b) deleting the third decretal paragraph and substituting a provision (unless the parties agree that such a provision is unnecessary) which will permit plaintiff, if she desires, to continue in occupancy of the apartment mentioned in said paragraph provided she pays the rent thereof, and (c) deleting the fourth decretal paragraph; and as so modified, said judgment, to the extent appealed from, is affirmed, with $25 costs and one-half disbursements to plaintiff. It seems to us preferable that defendant’s support obligation be limited to a fixed amount so as to obviate the uncertainties of which he complains. On this basis and after reviewing the record, we conclude that the sum of $350 per week is appropriate. In view of our modifications, consideration of the legality of the fourth decretal paragraph becomes unnecessary (cf. Seabrook v. Seabrook, 3 A D 2d 993), With respect to counsel fees we find no reason to vary the provisions of the judgment. Settle order on notice, Concur—Botein, P. J., Breitel, Valente, McNally and Witmer, JJ.